DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mualla et al. (Motion Field Interpolation for Improved motion Compensation and Frame Rate, provided in the IDS).
Regarding claim 1, Mualla discloses an apparatus for inter prediction of a sample value of a current pixel of a current block of a current frame of a video signal (i.e., fig. 2, page 18, MFI for improved motion compensation), the apparatus comprising; one or more processors, and a non-transitory computer-readable storage medium coupled to the processors and storing a program for execution by the processors, wherein the program, when executed by the processors, causes a decoder to (i.e., the  disclosure of the Mualla is directed to block based motion compensated prediction for video coding/decoding, inter prediction), determine a plurality of block-wise motion vectors related one-to-one to a plurality of blocks of the current frame (i.e., the blocks and respective motion vectors as shown 
Regarding claim 2, Mualla discloses the apparatus of claim 1, wherein the plurality of blocks comprises the current block (i.e., please refer to current block in claim 1 above).
Regarding claim 3, Mualla discloses the apparatus of claim 1, wherein the plurality of blocks comprises a neighboring block of the current block (i.e., please refer to current and neighboring blocks discussed in claim 1 above).
Regarding claims 4-5, Mualla discloses the apparatus of claim 1, wherein the decoder is configured to determine the pixel-wise motion vector for the current pixel by interpolating components of the plurality of block-wise motion vectors (i.e., motion field and motion compensation interpolation as disclosed through-out the reference).
Regarding claim 14, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim 1 also applies here.
 Regarding claims 15-18 and 20, the limitations claimed are substantially similar to claims 2-5 above, therefore the ground for rejecting claims 2-5 also applies here.
.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mualla et al. (Motion Field Interpolation for Improved motion Compensation and Frame Rate) in view of Liu et al. (US 2016/0366416).
	Regarding claim 6, Mualla teaches the apparatus of claim 1, including frame is divided to blocks, for block based motion compensated prediction for video coding, with current block, as discussed in claim 1 above.
 	Mualla is silent to explicitly indicate the current block is one of, a prediction unit of a coding tree unit, or a sub-block of a prediction unit of a coding tree unit.
	Liu in the same field of endeavor (e.g., paragraphs 0004,0006-0007,0014,0023,0064,0089) teaches block-based video coding (e.g., a video frame or a portion of a video frame) may be partitioned 
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the implement the teaching of Liu, into the video coding of Mualla, to divide the frame using the coding tree techniques, as suggested by Liu.
	Regarding claim 7, Mualla teaches the apparatus of claim 1, including pixel-wise motion vector of the current pixel, as discussed in claim 1 above. 
	Mualla is silent to explicitly indicate, wherein the current pixel is a full-integer pixel and wherein the decoder is configured to determine for the current pixel a corresponding sub-integer pixel in the reference frame on the basis of the pixel-wise motion vector of the current pixel.
	However, Liu in the same field of endeavor (e.g., paragraphs 0110,0125) teaches the sub-integer pixel positions and/or quarter pixel positions interpolation, thus is equivalent to the claimed limitation.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Liu, into the video coding of Mualla, to output motion vector with fractional pixel precision, as suggested by Liu.
Allowable Subject Matter
8.	Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate or fairly suggest, determine a respective sample value of the corresponding sub-integer pixel of the current full-integer pixel and the corresponding filter support pixels in the reference frame; and determine the inter predicted sample value of the current pixel in the current frame by applying a spatial high-pass filter to the sample value of the corresponding sub-integer pixel of the 
Claims 9-13 are objected based on dependency to claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/lnterv:ewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pajr-jrect.usptQ.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.